DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 02/22/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Final Rejection submitted 10/21/2020 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.84(l). Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Figures 7 and 8 do not show every line, number, and letter in a durable, clean, black, sufficiently dense and dark, and uniformly thick and in a well-defined manner.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Allowable Subject Matter
	Claims 1-14 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an inspection system comprising a surface plasmon resonance device configured to receive and inspect a sensor chip.  The sensor chip being defined as having a flow path and a reaction site in the flow path.  The inspection system further comprising a control unit configured to control a liquid feeder to pump reaction liquid into and out of the flow path of the sensor chip, and to also perform reciprocal liquid feeding of the reaction liquid through the flow path whereby the liquid feeder pumps some of the reaction liquid back out of the flow path and then into the flow path again.  The inspection system comprising a first temperature adjuster that adjusts the temperature of the reaction liquid in the flow path, and a second temperature adjuster with an opening in a longitudinal wall to receive a portion of a liquid holding section of the liquid feeder, and the second temperature adjuster adjusts the temperature of the reaction liquid in the liquid holding section of the liquid feeder during reciprocal liquid feeding to maintain the same temperature as the first temperature adjuster.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Kathryn Wright/Primary Examiner, Art Unit 1798